DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first heat source” in claims 1, 4, 9-10, “second heat source” in claims 2, 4 and 9
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In Reference to Claim 3
In lines 15-17 recites “calculate a power output difference to be applied based at least in part on the temperature difference” however the scope of the claim is not clear since the claim does not recite a device which uses the power  therefore the “power” can be any power therefore the meets and bounds of the claim is not easily ascertainable and further since the step of “switch” is being performed without any comparison such as comparing “the power output difference” to a threshold therefore it is not clear “switch” is a normal performing process or occurring when the condition such as a result of comparing “the 

In Reference to Claim 7
In lines 4-16 recites “if the temperature is below the setpoint temperature for regeneration of the particulate filter, the controller…” however it is unclear as to the intended scope of the claim therefore it is not clear what is required by the claim, first: due to lack of antecedent basis for “the temperature” in the claim, it is not clear as to what “the temperature” is (such as is “the temperature” referring to “the actual temperature” or a newly measured temperature), second: the steps of “determines…”, “ends the overrun mode…”, and “switches the electric machine…” are not clear as to what is required since (how is “a resulting actual temperature” determined such as having additional step to measure the “resulting actual temperature”). For the purposes of treating the claim under prior art, the language is interpret as a newly measured resulting temperature of the DPF. The examiner suggest amending the claim to clearly recite a step of determining or measure the temperature of the DPF to clearly indicate that the temperature has been determined or measured again. 

In Reference to Claim 18
In lines 2-13 recites “if the temperature is below the setpoint temperature for regeneration of the particulate filter, the controller…” however it is unclear as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3-4, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pub No. US 2013/0047607 A1 to Petrovic et. al. (Petrovic) in view of Pub No. US 2013/0186063 A1 to Douglas et. al. (Douglas).

In Reference to Claim 1
		Petrovic teaches (except for the bolded and italic recitations below):	
A control system for the regeneration of a particle filter in an exhaust gas flow of a hybrid vehicle, including  an electric machine (120, 160), the control system comprising: 
a particle filter (290); 
a temperature sensor (292) measuring an actual temperature of the particle filter (28); 
a first heat source (296) upstream of the particle filter (290) in the exhaust gas flow; and 
a controller (190) programmed to: 
determine a temperature difference between a setpoint temperature (regeneration temperature) for the regeneration of the particle filter (290) and the actual temperature of the particle filter (290) (via temperature sensor (292); 
calculate a power output difference to be applied based at least in part on the temperature difference; and 
the power output difference (power) (see at least Petrovic Figs. 1-7 and paragraphs 16-17, 22, 25-26, 33-45, 49, 58, 70-80). 
Petrovic teaches to determine the actual temperature and has already determined as to what the regeneration temperature is and applies the power to the first heater (296) to heat the filter (290) to regenerate however is silent (bolded and italic recitations above) as to determine the temperature differences of the current temperature to the target temperature and calculating the power output difference to be applied to the heater based at least in part on the temperature difference. However, it is known in the art before the effective filing date of the claimed invention to determine the temperature differences of the current temperature to the target temperature and calculating the power output difference to be applied to the heater based at least in part on the temperature difference. For example, Douglas teaches to determine the temperature differences of the current temperature to the regeneration temperature and calculating the power output difference to be applied to the heater (150) based at least in part on the temperature difference. Douglas further teaches that performing such step provides accurate determination of energy needed to heating the DPF (see at least Douglas Figs. 1-2 and paragraphs 16-17, 20-21, 23). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Petrovic to perform the step as taught by Douglas in order to accurately determination of energy needed to heating the DPF.

In Reference to Claim 3
Petrovic teaches (except for the bolded and italic recitations below):	
A control system for the regeneration of a particle filter in an exhaust gas flow of an internal combustion engine of a hybrid vehicle, having an electric machine (120, 160), the control system comprising: 
a particle filter (290); 
a temperature sensor (292), arranged in the region of the particle filter (290); and 
a controller (190), programmed to: 
determine a temperature difference between a setpoint temperature (regeneration temperature) for the regeneration of the particle filter (290) and an actual temperature of the particle filter (290) measured by the temperature sensor (292); 
calculate a power output difference to be applied based at least in part on the temperature difference; and 
switch the electric machine (120, 160) to a generator mode (via operating the engine) (see Petrovic paragraph 22), so that the increase in the load on the internal combustion engine (step 760) causes the actual temperature of the particle filter (292) to increase by the temperature difference (see at least Petrovic Figs. 1-7 and paragraphs 16-17, 22, 25-26, 33-45, 49, 58, 70-80). 
Petrovic teaches to determine the actual temperature and has already determined as to what the regeneration temperature is and applies the power to 

In Reference to Claim 4
The control system as claimed in claim 1 (see rejection to claim 1 above), wherein the controller (212) (is capable of) interrupts the application of the power 

In Reference to Claim 10
Petrovic teaches (except for the bolded and italic recitations below):	
A method for the regeneration of a particle filter in an exhaust gas flow of an internal combustion engine in a hybrid vehicle with an electric machine (120, 160), the method comprising: 
determining, a temperature difference between a setpoint temperature (regeneration temperature) for the regeneration of the particle filter (290) and an actual temperature of the particle filter (290) (measured by the temperature sensor (292)); 
calculating a power output difference to be applied based at least in part on the temperature difference; and 
if the power output difference to be applied is greater than the an available power output (SOC) of the first heat source (296), switching the electric machine (160, 120) to a generator mode (via operating the engine) (see Petrovic paragraph 22), so that the increase in the load on the internal combustion engine (step 760) causes the actual temperature of the particle filter (292) to increase by the temperature difference (see at least Petrovic Figs. 1-7 and paragraphs 16-17, 22, 25-26, 33-45, 49, 58, 70-80). 


In Reference to Claim 15
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Petrovic in view of Douglas and further in view of Pub No. US 2017/0254248 A1 to Everly et. al. (Everly).

In Reference to Claim 2
Petrovic in view of Douglas teaches (except for the bolded and italic recitations below):	
The control system as claimed in claim 1 (see rejection to claim 1 above), further comprising a second heat source, upstream of the particle filter (290) in the exhaust gas flow; 
wherein, if the power output difference to be applied is greater than an available power output of the first heat source (296), the controller (212) activates the second heat source using the power output difference (see at least Petrovic Figs. 1-7 and paragraphs 16-17, 22, 25-26, 33-45, 49, 58, 70-80).
Petrovic in view of Douglas is silent (bolded and italic recitations above) as to if the power output difference to be applied is greater than a power output capacity of the first heat source (296), triggering a second heat source using the .

Claims 5-7, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Petrovic in view of Douglas and further in view of Pub No. US 2011/0072802 A1 to Bidner et. al. (Bidner).

In Reference to Claim 5

The control system as claimed in claim 1 (see rejection to claim 1 above), wherein 
if the setpoint temperature for the regeneration of the particle filter is reached (step 770-790) or exceeded, the controller (212) operates the internal combustion engine within a first temperature range in such a way that the internal combustion engine (110) delivers high-oxygen exhaust gas, and operates the internal combustion engine (110) within a second temperature range in such a way that the internal combustion engine (110) delivers low-oxygen exhaust gas (see at least Petrovic Figs. 1-7 and paragraphs 16-17, 22, 25-26, 33-45, 49, 58, 70-80).
Petrovic in view of Douglas and further in view of Everly teaches to control the engine after the DPF has reached the regeneration temperature however is silent (bolded and italic recitations above) as to operate the engine in first temperature to delivers high-oxygen exhaust gas and operate the engine in second temperature to delivers low-oxygen exhaust gas. However, it is known in the art before the effective filing date of the claimed invention to operate the engine in first temperature to delivers high-oxygen exhaust gas and operate the engine in second temperature to delivers low-oxygen exhaust gas while controlling a particulate filter regeneration. For example, Bidner teaches to operate the engine in first temperature to delivers high-oxygen exhaust gas and operate the engine in second temperature to delivers low-oxygen exhaust gas 

In Reference to Claim 6
Petrovic in view of Douglas teaches (except for the bolded and italic recitations below):	
The control system as claimed in claim 1 (see rejection to claim 1 above), wherein if the setpoint temperature (regeneration temperature) for the regeneration of the particle filter (290) is reached or exceeded and the electric machine (120, 160) can provide the entire requested torque, the internal combustion engine operates in an overrun mode or in a stationary mode (see at least Petrovic Figs. 1-7 and paragraphs 16-17, 22, 25-26, 33-45, 49, 58, 70-80).
Petrovic in view of Douglas does not specifically teach (bolded and italic recitations above) as to if the setpoint temperature (regeneration temperature) for the regeneration of the particle filter (290) is reached or exceeded and the 

In Reference to Claim 7

determines a resulting power output difference from a resulting temperature difference between the setpoint temperature and a resulting actual temperature of the particle filter (290), 
ends the overrun mode or the stationary mode of the internal combustion engine, and 
switches the electric machine (120, 160) of the hybrid vehicle to a generator mode, so that the increase in the load on the internal combustion engine has the effect that the resulting actual temperature of the particle filter (290) is increased by the resulting temperature difference (Petrovic teaches to keep the temperature of the DPF (290) above the regeneration temperature therefore if the temperature falls below the regeneration temperature, and the SOC is below the required power Petrovic would perform the steps of operating the engine to raise the temperature of the DPF (290) to regenerate it) (see at least Petrovic Figs. 1-7 and paragraphs 16-17, 22, 25-26, 33-45, 49, 58, 70-80).

In Reference to Claim 16
Petrovic in view of Douglas teaches (except for the bolded and italic recitations below):	
The control system as claimed in claim 3 (see rejection to claim 3 above), wherein, 
a first temperature range in such a way that the internal combustion engine (110) delivers high-oxygen exhaust gas, and operates the internal combustion engine (110) within a second temperature range in such a way that the internal combustion engine (110) delivers low-oxygen exhaust gas(see at least Petrovic Figs. 1-7 and paragraphs 16-17, 22, 25-26, 33-45, 49, 58, 70-80).
Petrovic in view of Douglas and further in view of Everly teaches to control the engine after the DPF has reached the regeneration temperature however is silent (bolded and italic recitations above) as to operate the engine in first temperature to delivers high-oxygen exhaust gas and operate the engine in second temperature to delivers low-oxygen exhaust gas. However, it is known in the art before the effective filing date of the claimed invention to operate the engine in first temperature to delivers high-oxygen exhaust gas and operate the engine in second temperature to delivers low-oxygen exhaust gas while controlling a particulate filter regeneration. For example, Bidner teaches to operate the engine in first temperature to delivers high-oxygen exhaust gas and operate the engine in second temperature to delivers low-oxygen exhaust gas while controlling a particulate filter regeneration. Bidner further teaches that performing such step provides efficient regeneration of the DPF (see at least Bidner Figs. 1-5 and paragraphs 65-77). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

In Reference to Claim 17
Petrovic in view of Douglas teaches (except for the bolded and italic recitations below):	
The control system as claimed in claim 3 (see rejection to claim 3 above), wherein if the setpoint temperature (regeneration temperature) for the regeneration of the particle filter (290) is reached or exceeded and the electric machine (120, 160) can provide the entire requested torque, the internal combustion engine operates in an overrun mode or in a stationary mode (see at least Petrovic Figs. 1-7 and paragraphs 16-17, 22, 25-26, 33-45, 49, 58, 70-80).
Petrovic in view of Douglas does not specifically teach (bolded and italic recitations above) as to if the setpoint temperature (regeneration temperature) for the regeneration of the particle filter (290) is reached or exceeded and the electric machine (120, 160) can provide the entire requested torque, the internal combustion engine operates in an overrun mode or in a stationary mode. However, it is known in the art before the effective filing date of the claimed invention that if the setpoint temperature (regeneration temperature) for the 

In Reference to Claim 18
The control system as claimed in claim 17 (see rejection to claim 17 above), wherein if the temperature is below the setpoint temperature (regeneration temperature) for regeneration of the particle filter (290), the controller (212) 

ends the overrun mode or the stationary mode of the internal combustion engine, and 
switches the electric machine (120, 160) of the hybrid vehicle to a generator mode, so that the increase in the load on the internal combustion engine has the effect that the resulting actual temperature of the particle filter (290) is increased by the resulting temperature difference (Petrovic teaches to keep the temperature of the DPF (290) above the regeneration temperature therefore if the temperature falls below the regeneration temperature, and the SOC is below the required power Petrovic would perform the steps of operating the engine to raise the temperature of the DPF (290) to regenerate it) (see at least Petrovic Figs. 1-7 and paragraphs 16-17, 22, 25-26, 33-45, 49, 58, 70-80).

In Reference to Claim 20
Petrovic in view of Douglas teaches (except for the bolded and italic recitations below):	
The method as claimed in claim 10 (see rejection to claim 10 above), further comprising: 
if the setpoint temperature is reached (step 770-790) or exceeded, operating the internal combustion engine within a first temperature range so that the internal combustion engine (110) delivers high-oxygen exhaust gas, a second temperature range so that the internal combustion engine (110) delivers low-oxygen exhaust gas; and/or 
if the setpoint temperature for the regeneration of the particle filter is reached or exceeded and the electric machine can provide the entire requested torque, operating the internal combustion engine in an overrun mode or in a stationary mode (see at least Petrovic Figs. 1-7 and paragraphs 16-17, 22, 25-26, 33-45, 49, 58, 70-80).
Petrovic in view of Douglas teaches to control the engine after the DPF has reached the regeneration temperature however is silent (bolded and italic recitations above) as to operate the engine in first temperature to delivers high-oxygen exhaust gas and operate the engine in second temperature to delivers low-oxygen exhaust gas. However, it is known in the art before the effective filing date of the claimed invention to operate the engine in first temperature to delivers high-oxygen exhaust gas and operate the engine in second temperature to delivers low-oxygen exhaust gas while controlling a particulate filter regeneration. For example, Bidner teaches to operate the engine in first temperature to delivers high-oxygen exhaust gas and operate the engine in second temperature to delivers low-oxygen exhaust gas while controlling a particulate filter regeneration. Bidner further teaches that performing such step provides efficient regeneration of the DPF (see at least Bidner Figs. 1-5 and paragraphs 65-77). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of Petrovic in view of .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Petrovic in view of Douglas and further in view of Everly.

In Reference to Claim 9
Petrovic teaches (except for the bolded and italic recitations below):	
A method for the regeneration of a particle filter in an exhaust gas flow of an internal combustion engine of a hybrid vehicle, including an electric machine (160, 120), the method comprising: 
determining, a temperature difference between a setpoint temperature (regeneration temperature) for the regeneration of the particle filter (290) and an actual temperature of the particle filter (290) (measured by the temperature sensor (292));
calculating a power output difference to be applied based at least in part on the temperature difference; 
triggering a first heat source (296) based on the power output difference (power), the first heat source (296) arranged upstream of the particle filter (290) in the exhaust gas flow; and 
the power output difference to be applied is greater than a power output capacity of the first heat source (296), triggering a second heat source using the power output difference, the second heat source arranged upstream of the particle filter in the exhaust gas flow (see at least Petrovic Figs. 1-7 and paragraphs 16-17, 22, 25-26, 33-45, 49, 58, 70-80). 
Petrovic teaches to determine the actual temperature and has already determined as to what the regeneration temperature is and applies the power to the first heater (296) to heat the filter (290) to regenerate or when the SOC is below the threshold regenerate the DPF via engine (post-injection) however is silent (bolded and italic recitations above) as to determine the temperature differences of the current temperature to the target temperature and calculating the power output difference to be applied to the heater based at least in part on the temperature difference. However, it is known in the art before the effective filing date of the claimed invention to determine the temperature differences of the current temperature to the target temperature and calculating the power output difference to be applied to the heater based at least in part on the temperature difference. For example, Douglas teaches to determine the temperature differences of the current temperature to the regeneration temperature and calculating the power output difference to be applied to the heater (150) based at least in part on the temperature difference. Douglas further teaches that performing such step provides accurate determination of energy needed to heating the DPF (see at least Douglas Figs. 1-2 and paragraphs 16-17, 20-21, 23). Therefore it would have been obvious to one of ordinary skill in 
Petrovic in view of Douglas is silent (bolded and italic recitations above) as to if the power output difference to be applied is greater than a power output capacity of the first heat source (296), triggering a second heat source using the power output difference, the second heat source arranged upstream of the particle filter (290) in the exhaust gas flow. However, it is known in the art before the effective filing date of the claimed inventio to have a multiple heating device (including the first and second heating elements) and to operate the second heating element when first element reaches the maximum capacity. For example, Everly teaches to have multiple heating device (32) which including the first and second heating elements (38) and to operate the second heating element (38) when first element (38) reaches the maximum capacity. Everly further teaches that that having such structure and performing such step provides optimum reliability of all heating elements (see at least Everly Figs. 1-6 and 27-37 and 44-50). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Petrovic in view of Douglas to have multiple heating elements and performing the step of operating the second heating element when first element reaches the maximum capacity as taught by Everly in order to provide optimum reliability of all heating elements.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Petrovic in view of Douglas and further in view of Everly and further in view of Bidner.

In Reference to Claim 11
Petrovic in view of Douglas and further in view of Everly teaches (except for the bolded and italic recitations below):
The method as claimed in claim 9 (see rejection to claim 9 above), further comprising: 
if the setpoint temperature is reached (step 770-790) or exceeded, operating the internal combustion engine within a first temperature range so that the internal combustion engine (110) delivers high-oxygen exhaust gas, and operating the internal combustion engine (110) within a second temperature range so that the internal combustion engine (110) delivers low-oxygen exhaust gas; and/or 
if the setpoint temperature for the regeneration of the particle filter is reached or exceeded and the electric machine can provide the entire requested torque, operating the internal combustion engine in an overrun mode or in a stationary mode (see at least Petrovic Figs. 1-7 and paragraphs 16-17, 22, 25-26, 33-45, 49, 58, 70-80).
Petrovic in view of Douglas and further in view of Everly teaches to control the engine after the DPF has reached the regeneration temperature however is silent (bolded and italic recitations above) as to operate the engine in first temperature to delivers high-oxygen exhaust gas and operate the engine in .

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Petrovic in view of Douglas and further in view of Pub No. US 2011/0131950 A1 to Parnin (Parnin).

In Reference to Claim 8

The control system as claimed in claim 1 (see rejection to claim 1 above), wherein the controller interrupts the regeneration of a particle filter (920) if a predefined emission is exceeded (see at least Petrovic Figs. 1-7 and paragraphs 16-17, 22, 25-26, 33-45, 49, 58, 70-80).
Petrovic in view of Douglas is silent (bolded and italic recitations above) as to performing a step of interrupts the regeneration of a particle filter (920) if a predefined emission is exceeded. However it is known in the art before the effective filing date of the claimed invention to interrupts the regeneration of a particle filter if a predefined emission is exceeded. For example, Parnin teaches to interrupts the regeneration of a particle filter (102) if a predefined emission (CO2) is exceeded. Parnin further teaches that performing such step reduces the risk of degraded exhaust emission (see at least Parnin Figs. 1-4 and paragraph 33). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Petrovic in view of Douglas to perform the step to interrupts the regeneration of a particle filter if a predefined emission is exceeded as taught by Parnin in order to reduce the risk of degraded exhaust emission

In Reference to Claim 19
Petrovic in view of Douglas teaches (except for the bolded and italic recitations below):	
interrupts the regeneration of a particle filter (920) if a predefined emission is exceeded (see at least Petrovic Figs. 1-7 and paragraphs 16-17, 22, 25-26, 33-45, 49, 58, 70-80).
Petrovic in view of Douglas is silent (bolded and italic recitations above) as to performing a step of interrupts the regeneration of a particle filter (920) if a predefined emission is exceeded. However it is known in the art before the effective filing date of the claimed invention to interrupts the regeneration of a particle filter if a predefined emission is exceeded. For example, Parnin teaches to interrupts the regeneration of a particle filter (102) if a predefined emission (CO2) is exceeded. Parnin further teaches that performing such step reduces the risk of degraded exhaust emission (see at least Parnin Figs. 1-4 and paragraph 33). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Petrovic in view of Douglas to perform the step to interrupts the regeneration of a particle filter if a predefined emission is exceeded as taught by Parnin in order to reduce the risk of degraded exhaust emission

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pub No. US 2019/0277176 A1 to Nakayama (Nakayama) teaches to regenerate a filter in hybrid vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.